04/12/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0418

                                        DA 20-0418
                                     _________________

 WADE AYALA,

             Plaintiff, Counterclaim-Defendant
             and Appellee,

       v.

 GAIL STAFFORD,

             Defendant, Counter-Claimant,
             Third-Party Plaintiff and Appellant,

       v.

 RECONTRUST COMPANY, N.A.; BANK OF                                    ORDER
 AMERICA, N.A.; EQUITY PROCESS
 MANAGEMENT, INC.; FEDERAL NATIONAL
 MORTGAGE ASSOCIATION; and DOES 1-10,

             Third-Party Defendants, Appellees
             and Cross-Appellants,

 EQUITY PROCESS MANAGEMENT, INC.;
 PAMELA PFAFF, Personal Representative
 of the Estate of JOSEPH NOWAKOWSKI;
 BRANDY LOU AYALA, SADIE LYNN BARRETT;
 and DOES 1-10,

             Third-Party Defendants and Appellees.
                                    _________________

       Appellee and Cross-Appellant Equity Process Management Inc. (Equity), by
counsel, has filed a motion for extension of time to file its cross-appeal reply brief.
       IT IS ORDERED that Equity’s motion for extension of time is GRANTED. Equity
has until May 14, 2021, within which to file its reply brief.
       No further extensions will be granted.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                      April 12 2021